Citation Nr: 1234006	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether the appellant's income is excessive for the purpose of entitlement to payment of special monthly pension benefits based on the need for aid and attendance and with no dependents since August 25, 2010.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to July 1952. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of competent and probative evidence shows that the Veteran's countable income, minus unreimbursed medical expenses, for the period since October 25, 2010, exceeded or exceed the applicable maximum annual pension rate for special monthly pension benefits based on the need for aid and attendance and with no dependents for 2010, 2011, and 2012.


CONCLUSION OF LAW

The basic eligibility requirements for special monthly pension benefits based on the need for aid and attendance and with no dependents for the period since October 25, 2010, have not been established.  38 U.S.C.A. § 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.271-75 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2010 and May 2011 of the information and evidence needed to substantiate and complete a claim that had been previously denied, and of the information and evidence needed to substantiate and complete an original claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

The RO obtained relevant financial information and contacted the Veteran's independent living facility to determine what, if any, medical services it provides.  The Veteran also submitted relevant financial information.

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting a veteran's annual family countable income from the maximum annual pension rate applicable to a veteran's circumstances.  The maximum annual pension rate is adjusted from year to year.  Effective December 1, 2007, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-no-dependents rate was $18,654.  Effective from December 1, 2008, to November 30, 2011, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-no-dependents rate was $19,736, due to no cost-of-living-adjustment for 2009, 2010, and 2011.  Effective December 1, 2011, the maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-no-dependents rate was $20,447.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

In determining a veteran's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Old age and survivor's insurance and disability insurance under title II of the Social Security Act will be considered income as a retirement benefit.  38 C.F.R. § 3.262(f).  

38 C.F.R. § 3.262(e) provides that retirement benefits, including an annuity or endowment, paid under a Federal, State, municipal, or private business or industrial plan are considered income.  

For veterans pensions based aid and attendance, medical expenses which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1).

Whenever there is a change in the maximum annual pension rate, or in a veteran's income, the monthly rate of pension payable shall be adjusted effective the date of change.  See 38 U.S.C.A. § 501; 38 C.F.R. § 3.273.  

Analysis
      
The Veteran's application for VA pension benefits was received on August 25, 2010, and he is potentially eligible for pension benefits effective August 25, 2010.  The RO determined that he has medical qualifications for a special monthly pension based on the need for aid and attendance.  He has no dependents.  Therefore, the question is whether his annual income from August 2010 to the present exceeded the statutory limits.  The Board must make its decision on a year-by-year basis pursuant to the statute.



August 25, 2010 to August 24, 2011

The Board must first determine whether the appellant's annual income exceeded the applicable maximum annual pension rates for the 12-month annualization period starting on August 25, 2010.

(a) Income

In his August 2010 VA Form 21-526 (veteran's application for compensation and/or pension), the Veteran reported that his net monthly income from Social Security benefits, that is, after a deduction for a Medicare premium, was $296.  The Social Security Administration reported that the appellant's monthly Social Security monthly benefits was (rounded up) $413 effective from December 2009 to November 2011.  The Board will count the claimant's monthly Social Security benefits effective September 1, 2010.  His Social Security benefits income for the period from August 25, 2010 to August 24, 2011, was $4,956 (12 times $413).  

In his August 2010 VA Form 21-526, the appellant reported that U.S. civil service pension was $1,675 a month.  Given that the Veteran reported his net Social Security benefits, that is, after deducting his Medicare premium, in the VA Form 21-526, the preponderance of competent and probative evidence shows that he was consistent in reporting net income.  Thus, he reported that a net monthly income from a U.S. civil service pension, that is, after deducting his private federal health care premium of $72, was $1,675 a month as of August 25, 2010.  In light of the appellant's reporting, his monthly income from a U.S. civil service pension was $1,747 as of August 25, 2010.  A January 2012 document from the U.S. Office of Personnel Management shows that his monthly income from a U.S. civil service pension was $1,779 as of January 1, 2011.  The Board will count the claimant's monthly U.S. civil service pension benefits effective September 1, 2010.  His U.S. civil service pension benefits income for the period from August 25, 2010 to August 24, 2011, was $21,252 ((three times $1,747) plus (nine times $1,779)).

In the August 2010 VA Form 21-526, the Veteran reported other monthly income of $730.  Therefore, his other annual income for the period from August 25, 2010, to August 24, 2011, was $8,760 (12 times $730).

In sum, for the 12-month annualization period starting on August 25, 2010, the Veteran's annual income was $34,968 ($4,956 plus $21,252 plus $8,760).

(b) Expenses

From the Veteran's annual income for the 12-month annualization period starting on August 25, 2010, is subtracted, as excludable, unreimbursed medical expenses.  

In the August 2010 VA Form 21-526, the Veteran reported that his monthly Medicare premium was $93.  In September 2010, the Social Security Administration reported that the claimant's monthly Medicare premium was (rounded up) $97.  It must be recalled that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the presumption of regularity is not absolute to rebut the presumption there must be "clear evidence to the contrary."  The appellant's reporting is not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. Vet. 98, 102 (1999).  The Board finds that as of August 25, 2010, the Veteran's monthly Medicare premium was $97.  In June 2012, the Social Security Administration reported that the claimant's monthly Medicare premium was (rounded up) $100.  There is no information indicating what the Veteran's monthly Medicare premium was for 2011.  The Board will assume that the monthly Medicare premium for 2011 was $100.  The Board will count the claimant's monthly Medicare premium effective September 1, 2010.  His total Medicare premium for the period from August 25, 2010 to August 24, 2011, was $1,188 ((four times $97) plus (eight times $100)).

In the August 2010 VA Form 21-526, the Veteran reported that his monthly federal health insurance premium was $72.  A January 2012 document from the U.S. Office of Personnel Management shows that his monthly  federal health insurance premium was (rounded up) $87 as of January 1, 2011.  His total federal health insurance premium for the period from August 25, 2010 to August 24, 2011, was $999 ((three times $72) plus (nine times $87)).

In the August 2010 VA Form 21-526, the Veteran reported that his monthly unreimbursed prescription drug bill was $100 a month.  He submitted prescription drug bills corroborating that his monthly unreimbursed prescription drug bill was around $100 a month.  Therefore, the Board accepts that the appellant's monthly unreimbursed prescription drug bill has been $100 a month since August 25, 2010, and that his total unreimbursed prescription drug bill for the period from August 25, 2010 to August 24, 2011, was $1,200 (12 times $100).

In the August 2010 VA Form 21-526, the Veteran reported that his monthly expenses for living at an independent living center was $1,715.  In an October 2011 statement, the facility manager noted that the monthly amount the appellant paid was now $1795.  The claimant who is argues that this is an unreimbursed medical expense because the expense pays for assisted living.  

In May and October 2011 statements, one of the facility managers indicated that the monthly amount covered the following services: supervisorial available 24 hours, seven days a week for oversight and to attend to the needs of each resident or respond to emergencies that could result in harm; emergency pull cord systems in each resident's room so that a resident can alert staff to medical or other emergencies; bathrooms fitted with hand rails for balance and support; three nutritious meals that could delivered individual rooms; transportation to and from medical and professional appointments; linen services; housekeeping services; and locking up of the facilities at 9 pm daily.  In the May 2011 statement, that manager indicated that residents may contract with third-party providers to receive the following services while they reside there: on-site home health care and therapy, and assistance with medications and other medical and personal hygiene needs.

A December 2011 report of contact with another facility manager reflects that the Veteran's facility is an independent living facility and not an assisted living facility.  That manager indicated that their facility does not provide or recommend any type of medical treatment.  That manager noted that a doctor's order is not needed to live in an independent living facility whereas an assisted living facility provides medical treatment, such as medication management and nursing staff, and requires a doctor's order for admission.  That manager reported that a resident can have caregivers come in and provide assistance to that person, but that the facility staff is not involved in providing such assistance in any manner.  In that regard, that manager noted that some families elect to have hospice provide assistance in end-of-life-stage care.  That manager stated that the only medical treatment that the facility provides is to call an ambulance upon request and provide the ambulance driver with the necessary information about the resident.

The December 2011 report of contact with the facility manager further reveals that the facility provides transportation to and from medical appointments in a van that is not equipped with a lift.  That manager stated that the van used not only for medical appointments but also for taking residents shopping and out for a meal.  That manager verified that the facility does provide van transportation to the VA for a couple of the residents and that the van travels to Ft. Harrison Tuesdays, Wednesdays, or Thursdays of every week.  That manager indicated that there is no additional charge for transportation costs because these costs are included in the monthly fee that the Veteran pays.

The Veteran is competent to claim that he lives in assisted living facility, but the Board does not find him credible.  The appellant has not explained in any detail why his facility is an assisted living facility as opposed to an independent living facility.  The facility managers, on the other hand, have the expertise about their facility and have provided a detailed explanation about their facility.  Therefore, the Board finds that the Veteran resides in an independent living facility. 

The manager did not provide an estimate of the amount that the facility spends in transportation costs to take the Veteran to any private or VA medical appointments.  Moreover, there is no evidence that van is ever being used to solely to transport the appellant for a medical appointment as opposed to transporting multiple residents, especially given that the facility has multiple veterans and coordinates transporting them to Ft. Harrison on a weekly basis.  Therefore, there is no evidence that the costs of any particular trip are solely due to transporting the claimant.  Furthermore, the cost of living at the independent living facility includes not only the expenses described in the above-mentioned statements and reports of contact but also the costs of housing.  

The preponderance of competent and probative evidence shows that any transportation costs for medical appointments is no more than a small part of the total costs for the appellant residing at that facility.  In the absence of evidence showing the exact amount the facility spends on transporting the Veteran alone to and from medical appointments, none of the expenses living at his independent living facility can be accounted as unreimbursed medical expense.

The total medical expenses for the 12-month annualization period starting on August 25, 2010, were $3,387 ($1,188 plus $999 plus $1,200) and, therefore, can be deducted from annual income.  

In sum, the Veteran's countable income for the 12-month annualization period starting on August 25, 2010, was $31,581 ($34,968 minus $3,387).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-no-dependents rate regardless of which one is used -$18,654, or $19,736.  Therefore, his countable income exceeded the maximum annual pension rates for the period of time in question.

August 25, 2011 to August 24, 2012

(a) Income

The Social Security Administration reported that the Veteran's monthly Social Security monthly benefits was (rounded up) $413 effective from December 2009 to November 2011 and (rounded up) $427 effective December 2011.  The Board will count the claimant's monthly Social Security benefits effective September 1, 2011.  Therefore, his Social Security benefits income for the period from August 25, 2011 to August 24, 2012, was $5,082 ((three times $413) plus (nine times $427)).  

A January 2012 document from the U.S. Office of Personnel Management shows that the Veteran's monthly income from a U.S. civil service pension was $1,779 as of January 1, 2011 and $1,843 as of January 1, 2012.  The Board will count the claimant's monthly U.S. civil service pension benefits effective September 1, 2011.  Therefore, his U.S. civil service pension benefits income for the period from August 25, 2011 to August 24, 2012, was $21,860 ((four times $1,779) plus (eight times $1,843)).

In the October 2008 VA Form 21-526, the Veteran reported other monthly income of $730.  He has not presented any evidence that he no longer has that amount of other monthly income.  Therefore, his other annual income for the period from August 25, 2011 to August 24, 2012, was $8,760 (12 times $730).

In sum, for the 12-month annualization period starting on August 25, 2011, the Veteran's annual income was $35,702 ($5,082 plus $21,860 plus $8,760).

(b) Expenses

In June 2012, the Social Security Administration reported that the claimant's monthly Medicare premium was $100.  There is no information indicating what the Veteran's monthly Medicare premium was for 2011.  The Board will assume that the monthly Medicare premium for 2011 was $100.  The Board will count the claimant's monthly Medicare premium effective September 1, 2011.  His total Medicare premium for the period from August 25, 2011 to August 24, 2010, was $1,200 (12 times $100)).

A January 2012 document from the U.S. Office of Personnel Management shows that his monthly federal health insurance premium was (rounded up) $87 as of January 1, 2011.  His total federal health insurance premium for the period from August 25, 2011 to August 24, 2012, was $1,044 (12 times $87)).

In the August 2010 VA Form 21-526, the Veteran reported that his monthly unreimbursed prescription drug bill was $100 a month.  The Board accepts that the appellant's monthly unreimbursed prescription drug bill has been $100 a month since August 25, 2010, and that his total unreimbursed prescription drug bill for the period from August 25, 2011 to August 24, 2012, was $1,200 (12 times $100).

The total medical expenses for the 12-month annualization period starting on August 25, 2010, were $3,399 ($1,200 plus $999 plus $1,200) and, therefore, can be deducted from annual income.  

In sum, the Veteran's countable income for the 12-month annualization period starting on August 25, 2011, was $32,303 ($35,702 minus $3,399).  This is above the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-no-dependents rate regardless of which one is used -$19,736, or $20,447.  Therefore, his countable income exceeded the maximum annual pension rates for the period of time in question.

Since August 25, 2012

(a) Income

The Social Security Administration reported that the Veteran's monthly Social Security monthly benefits was (rounded up) $427 effective December 2011.  The Board will count the claimant's monthly Social Security benefits effective September 1, 2012.  Therefore, his Social Security benefits income for the period since August 25, 2012, was $427.

A January 2012 document from the U.S. Office of Personnel Management shows that the Veteran's monthly income from a U.S. civil service pension was $1,843 as of January 1, 2012.  The Board will count the claimant's monthly U.S. civil service pension benefits effective September 1, 2012.  Thus, his U.S. civil service pension benefits income for the period since August 25, 2012, was $1,843.

In the October 2008 VA Form 21-526, the Veteran reported other monthly income of $730.  He has not presented any evidence that he no longer has that amount of other monthly income.  Therefore, his other monthly income for the period since August 25, 2012, was $730.

In sum, for the first full month starting after August 25, 2012, the Veteran's monthly income was $3,000 ($427 plus $1,843 plus $730).

(b) Expenses

In June 2012, the Social Security Administration reported that the claimant's monthly Medicare premium was (rounded up) $100.  Accordingly, his Medicare premium for the period since August 25, 2012, was $100.  A January 2012 document from the U.S. Office of Personnel Management shows that his monthly federal health insurance premium was (rounded up) $87 as of January 1, 2011.  Thus, his monthly federal health insurance premium for the period since August 25, 2012, was $87.  As noted above, the Board accepts that the appellant's monthly unreimbursed prescription drug bill has been $100 a month since August 25, 2011 and that his monthly unreimbursed prescription drug bill since August 25, 2012, was $100.   The total medical expenses for the first full month starting after August 25, 2012, were $287 ($100 plus $87 plus $100) and, therefore, can be deducted from annual income.  

In sum, the Veteran's countable income for the first full month starting after August 25, 2012, was $2,713 ($3,000 minus $287).  This is above one month of the applicable maximum annual pension rate for an otherwise eligible veteran at the aid-and-attendance-with-no-dependents rate of $20,447 - $1,704 ($20,447 divided by 12).  Therefore, his countable income exceeded the maximum annual pension rate for the period of time in question.

Conclusion

In short, for reasons expressed above the Board has concluded that the Veteran's countable income exceeded the applicable maximum annual pension rates for the period since August 25, 2010.  The appellant therefore does not meet any of the basic eligibility requirements for special monthly pension benefits based on the need for aid and attendance and with no dependents.  Because the requirements of law are not met, the Veteran's claim is denied.

In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to for special monthly pension benefits based on the need for aid and attendance with no dependents for the period since October 25, 2010, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


